STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 7, 2017
               Plaintiff-Appellee,

v                                                                   No. 334025
                                                                    Wayne Circuit Court
RONALD PARKER WILSON,                                               LC No. 13-003780-01-FC

               Defendant-Appellant.


Before: MURRAY, P.J., and FORT HOOD and GLEICHER, JJ.

PER CURIAM.

                                       I. BACKGROUND

        In 2014, a jury convicted defendant, Ronald Wilson, of two counts of assault with intent
to do great bodily harm less than murder, MCL 750.84, and one count of possession of a firearm
during the commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced
defendant to concurrent prison terms of 57 months to 10 years for the assault convictions, and a
consecutive two-year term of imprisonment for the felony-firearm conviction. In a prior appeal,
this Court affirmed defendant’s convictions, but vacated his sentences and remanded for
resentencing. See People v Wilson, unpublished opinion per curiam of the Court of Appeals,
issued November 17, 2015 (Docket Nos. 321816, 322074). On remand, the trial court
resentenced defendant to identical concurrent prison terms of 57 months to 10 years for the
assault convictions, and a consecutive two-year term of imprisonment for the felony-firearm
conviction. Defendant again appeals as of right, arguing that his sentences for the assault
convictions are not proportionate and, thus, are unreasonable. We vacate defendant’s sentences
and remand for the trial court to properly articulate the reasons why the sentences are reasonable.

       In defendant’s previous appeal, this Court summarized the relevant background facts as
follows:

                On the evening of March 23, 2013, a group of friends, including defendant
       Ronald Wilson, hired a “party bus” to celebrate Demar Floyd’s birthday. After
       several hours of drinking and revelry, the bus returned the group to Floyd’s home
       in the early morning hours of March 24. The parties disagree regarding the events
       that followed. Floyd and his wife Deandra, Nikinia Talley, and Marcellis Martin
       testified that Ronald engaged in two separate fistfights with other party guests.
       They claimed that Ronald also became belligerent when the group travelled to a
                                                -1-
       restaurant for breakfast, causing them to be ejected. Ronald testified that a group
       of six to seven people twice beat him to the point of unconsciousness. He
       admitted having a verbal altercation with Martin at the restaurant, however.

              It is undisputed that following his fights, Ronald telephoned his brother
       Darnell to ask for assistance. Darnell testified that he could hear threatening
       voices in the background and he feared for Ronald’s safety. As a result, Darnell
       placed his shotgun in the backseat for protection before he drove to pick up
       Ronald. At trial, Ronald and Darnell testified that Ronald reached inside the car
       and took the shotgun upon Darnell’s arrival. Some of the witnesses claimed that
       Darnell handed Ronald the gun. Regardless, Ronald fired several shots, striking
       Talley in the right shoulder and Floyd in the abdomen. Investigating officers
       found six spent shotgun shells in the street. [Wilson, unpub op at 2.]

       This Court affirmed defendant’s convictions, but concluded that remand for resentencing
was required because the trial court erroneously assessed 10 points for offense variable (OV) 14
(offender’s role in the offense), MCL 777.44, and the scoring error affected the appropriate
guidelines range. Wilson, unpub op at 7-10. This Court explained:

               The rescoring of OV 14 to zero will alter the guidelines range.
       [Defendant]’s total PRV score was 15 points. With the alteration of [defendant]’s
       OV 14 score, his total OV score would be reduced from 75 to 65 points. While
       the original advisory sentencing range was 29 to 57 months, the scoring change
       results in an advisory range of 19 to 38 months. Accordingly, during
       resentencing, the court must not score OV 14 and then determine [defendant]’s
       appropriate sentence. [Id. at 10.]

On remand, the trial court assessed zero points for OV 14, and then resentenced defendant to 57
months to 10 years for the assault convictions, the same sentences it had originally imposed.
Those sentences represented a departure from the corrected guidelines range of 19 to 38 months.
The court principally relied on the seriousness of the offense to justify the sentences.

                                          II. ANALYSIS

       Defendant argues1 that resentencing is again required because the sentences imposed on
remand are disproportionate and unreasonable. The touchstone for every sentence is that it be
reasonable. See People v Steanhouse, 500 Mich. 453, 459-462; 902 NW2d 327 (2017). As this
Court recently stated in People v Walden, 319 Mich. App. 344, 351; 901 NW2d 142 (2017):




1
  The people did not, for budgetary reasons, file a brief on appeal, but that is not a confession of
error. At the resentencing hearing before the trial court, the prosecution argued that the trial
court’s duty on remand was simply to decide if it would have given the same sentence even if it
were not constrained by the now advisory guidelines, and nothing more.


                                                -2-
       We review a trial court’s upward departure from a defendant’s calculated
       guidelines range for reasonableness. [People v] Lockridge, 498 Mich [358,] 391-
       392[; 870 NW2d 502 (2015)]. We review the reasonableness of a sentence for an
       abuse of the trial court’s discretion. See People v Steanhouse, 313 Mich. App. 1,
       44-47; 880 NW2d 297 (2015), lv gtd 499 Mich. 934 (2016), quoting People v
       Milbourn, 435 Mich. 630, 634-636; 461 NW2d 1 (1990).

In Walden, 319 Mich. App. at 351-353, this Court explained how we determine whether a
sentence is reasonable in light of Lockridge:

               With regard to defendant’s claim that his sentence was substantively
       unreasonable, our Supreme Court in Lockridge, 498 Mich. at 364-365, rendered
       the Michigan sentencing guidelines advisory. Additionally, the Court in
       Lockridge determined that trial courts are no longer required to articulate
       substantial and compelling reasons to depart from the minimum sentencing
       guidelines range; rather, the sentence must only be reasonable. Id. at 391-392.
       This Court has stated that a sentence is reasonable under Lockridge if it adheres to
       the principle of proportionality set forth in Milbourn. Steanhouse, 313 Mich. App.
       at 47-48. “[T]he principle of proportionality . . . requires sentences imposed by
       the trial court to be proportionate to the seriousness of the circumstances
       surrounding the offense and the offender.” Milbourn, 435 Mich. at 636. Put
       another way, “the [trial] judge . . . must take into account the nature of the offense
       and the background of the offender.” Id. at 651. As our Supreme Court has
       stated:

              [D]epartures [from the minimum sentencing guidelines] are
              appropriate where the guidelines do not adequately account for
              important factors legitimately considered at sentencing . . . .
              [T]rial judges may continue to depart from the guidelines when, in
              their judgment, the recommended range under the guidelines is
              disproportionate, in either direction, to the seriousness of the
              crime. [Id. at 657.]

              Factors that may be considered by a trial court under the proportionality
       standard include, but are not limited to:

              (1) the seriousness of the offense; (2) factors that were
              inadequately considered by the guidelines; and (3) factors not
              considered by the guidelines, such as the relationship between the
              victim and the aggressor, the defendant’s misconduct while in
              custody, the defendant’s expressions of remorse, and the
              defendant’s potential for rehabilitation. [Steanhouse, 313 Mich
              App at 46 (citations omitted).] [Footnote omitted; alterations in
              original.]

Our Supreme Court recently reaffirmed that the appropriate inquiry when reviewing a sentence is
whether it was reasonable, Steanhouse, 500 Mich. at 471-472, which does not entail “measuring

                                                -3-
proportionality by reference to deviations from the guidelines,” but instead requires the sentence
to be proportionate to the seriousness of the crime, id. at 474.2

        After review of the transcripts from both the sentencing and resentencing hearings, we
conclude that defendant’s sentences must be vacated, and this matter must be remanded for a
greater articulation of the reasons why the sentence imposed was reasonable. A principal factor
to be considered by the trial court under Milbourn is the seriousness of the offense, and it is
apparent from the record that the trial court considered that factor. The problem instead lies with
the trial court’s failure to adhere to the Supreme Court’s requirement that “a trial court must
‘justify the sentence imposed in order to facilitate appellate review[.]’ ” People v Dixon-Bey,
___ Mich App ___, ___; ___NW2d ___(2017) (Docket No. 331499); slip op at 19, quoting
Steanhouse, 500 Mich. at 470, and Lockridge, 498 Mich. at 392. This justification does not have
to be elaborate, but should include “ ‘an explanation of why the sentence imposed is more
proportionate to the offense and the offender than a different sentence would have been.’ ”
Dixon-Bey, ___ Mich App at ___; slip op at 19, quoting People v Smith, 482 Mich. 292, 311; 754
NW2d 284 (2008).

        It is within reason to conclude that, when applying the most lenient standard of review
(abuse of discretion) to a trial court decision that must only be “reasonable,” that most all
sentencing decisions will be affirmed on appeal. But to do so, the trial court must give more than
the brief explanation that the crime was “serious” and involved multiple offenders. See Dixon-
Bey, ___ Mich App at ___; slip op at 22. We, therefore, vacate defendant’s sentences so that the
trial court can provide a more detailed explanation as to why this sentence is proportionate to the
seriousness of the matter before it.

       We do not retain jurisdiction.



                                                            /s/ Christopher M. Murray
                                                            /s/ Karen M. Fort Hood
                                                            /s/ Elizabeth L. Gleicher




2
  As the Walden Court emphasized, “Lockridge expanded a trial court’s sentencing discretion,
subject to reasonableness review. Greater trial court discretion constricts an appellate court’s
wherewithal to find an abuse of discretion.” Walden, 319 Mich. App. at 355.


                                                -4-